TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00407-CV


                   Rock Engineering and Testing Laboratory, Inc., Appellant

                                                  v.

             Epsilon Zeta Chapter of Alpha Delta Pi House Corporation, Appellee



                   FROM THE 274TH DISTRICT COURT OF HAYS COUNTY,
              NO. 21-2684, THE HONORABLE SHERRI TIBBE, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               The parties have filed a joint motion to abate this appeal, requesting that we abate

and permit proceedings in the trial court to effectuate the parties’ settlement agreement. See Tex. R.

App. P. 42.1(a)(2)(c). We grant the motion and abate the appeal. The parties shall submit either a

joint status report concerning the status of the settlement or a motion to dismiss on or before

January 17, 2023. The appeal will remain abated until further order of this Court.

               It is so ordered on November 18, 2022.



Before Chief Justice Byrne, Justices Triana and Smith

Abated and Remanded

Filed: November 18, 2022